Citation Nr: 1336994	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  11-31 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right lateral tongue, with metastasis to the right neck.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to September 1969.

The issue is before the Board on appeal of a rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is in the record.


FINDING OF FACT

Squamous cell carcinoma of the tongue was not affirmatively shown to have been present during service; squamous cell carcinoma of the tongue was not manifested to a compensable degree within one year from the date of separation from service in September 1969; squamous cell carcinoma of the tongue, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event in service; squamous cell carcinoma of the tongue is not a disease presumed to be due to exposure to Agent Orange; and squamous cell carcinoma of the tongue is not actually caused by exposure to Agent Orange. 


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the right lateral tongue with metastasis to the right neck have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 303, 3 .307, 3.309 (2013).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in June 2008.  
The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 






The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim, except service connection by actual causation due to exposure to Agent Orange, and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (pre-adjudication VCAA notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained the service treatment records and private medical records.  The Veteran testified that he had received no treatment at VA facilities. 

As the evidence of record does not indicate that the Veteran's squamous cell carcinoma may be associated with service to include exposure to Agent Orange, a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

A Veteran is entitled to VA disability compensation, that is, service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 


Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including malignant tumors [cancer], if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

If a Veteran is presumably exposed to Agent Orange, there is a presumption of service connection for respiratory cancers (cancer of the lung, bronchus, larynx, or trachea.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) and 3.309(e). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010); 75 Fed. Reg. 81332 (Dec. 27, 2010); and 77 Fed. Reg. 47924 (August 10, 2012). 





Notwithstanding the aforementioned provisions relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2, 725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  If the evidence is not credible, the evidence has no probative value. 
Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence

The service records show that the Veteran left Vietnam in March 1968.   

The service treatment records show that the Veteran was treated for a cough and sore throat in May 1968.  The tonsils appeared benign.  The impression was cold and to rule out strep throat.  A throat culture showed normal throat flora.  The remainder of the service treatment records contains no complaint, finding, history, treatment, or diagnosis of a tongue or tonsillar abnormality or of cancer. 

After service, in March 2001, Veteran evaluated by a private physician for a history of right submandibular gland swelling for four months as well as ulcers on the right side of the tongue.  The subsequent diagnosis was squamous cell carcinoma of the right side of the tongue, metastatic to the right side of the neck.  In March 2001, the Veteran had a right partial glossectomy with a modified radical neck resection.  

In September 2001,  W.J.G., MD, a private physician stated that the Veteran was three months post-radiation therapy for squamous cell carcinoma of the right tongue with metastasis to the right neck.  Dr. G. stated that the Veteran was a former smoker, but quit 20 years ago, and that the Veteran did go to Vietnam, where the Veteran was most likely exposed to Agent Orange.

In May 2008, the Veteran filed his current claim for VA disability compensation for squamous cell carcinoma. 

Ini September 2008, J.F.L., MD, a private physician stated that the Veteran was seven years post cancer with no recurrence, which was due either to cigarette use or Agent Orange.

In June 2010, the Veteran underwent a left radical tonsillectomy and partial pharyngectomy and resection of the lateral base of the tongue after cancer was found in the left tonsil.



In February 2012 a CT scan found no recurrent disease at either primary site.

The Veteran testified that cancer of the tongue, neck, and left tonsil was related to Agent Orange exposure in Vietnam.  It was argued that the cancer should be considered a respiratory cancer under 38 C.F.R. § 3.309(e) due to the anatomical proximity of the tongue and tonsils to the larynx.

Analysis 

Service Connection on the Basis other than Exposure to Agent Orange

The service treatment records show that the Veteran was treated for symptoms of a sore throat in May 1968 which was associated with a cold.  The remainder of the service treatment records contains no complaint, finding, history, treatment, or diagnosis of a tongue or tonsillar abnormality or of cancer.  On the basis of the service treatment records alone, cancer of the tongue or tonsil was not affirmatively shown to have had onset during service and service connection under 38 U.S.C.A. §  1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted.

Although cancer is a chronic disease listed in 38 C.F.R. § 3.309(a), there is no competent evidence either contemporaneous with or after service that symptoms indicative of cancer of the tongue or tonsil were noted during service and the theory of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply .  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (chronicity and continuity of symptomatology under the regulation creating presumption of service connection for chronic diseases manifested during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases and is triggered by symptoms noted in service, which are indicative of but not dispositive of a chronic disease, such as cancer.  38 C.F.R. § 3.303(b)).  




The earliest evidence of cancer of the tongue was in March 2001, more than 31 years after the Veteran's discharge from service in 1969, well beyond the one-year presumptive period after service for manifestation of a cancer as a chronic disease and presumptive service connection as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309 is not established. 

And there is no competent evidence that cancer of the tongue or tonsil first documented after service beyond the one-year presumptive period pertaining to a chronic disease, is otherwise related to an injury, disease, or event other than exposure to Agent Orange in service and service connection under 38 C.F.R. § 3.303(d) is not established. 

Service Connection due to Exposure to Agent Orange

The Veteran asserts that squamous cell carcinoma of the tongue, neck, and left tonsil is due to exposure to Agent Orange.  

While the Veteran served in Vietnam and his exposure to Agent Orange is presumed, cancer of the tongue or tonsil is not on the list of presumptive diseases associated with exposure to Agent Orange and service connection on a presumptive basis due to exposure to Agent Orange in Vietnam is not established under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, the Veteran is not precluded from establishing service connection with proof of actual causation, that is, proof that exposure to Agent Orange actually caused tongue or tonsillar cancer.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).





The remaining question is whether there is competent and credible evidence that tongue or tonsillar cancer is either actually caused by exposure to Agent Orange or is a type of respiratory cancer, which is associated with Agent Orange exposure. 

The Veteran has not submitted any medical or scientific evidence that shows a positive association between tongue or tonsillar cancer and exposure to Agent Orange or that cancer of the tongue or tonsil is a respiratory cancer. 

To the extent the Veteran has expressed the opinion that cancer of the tongue or tonsil is caused by exposure to Agent Orange or cancer of the tongue or tonsil is a respiratory cancer, the Veteran as a lay person is competent to identify a simple medical condition and to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A simple medical condition is one capable of lay observation.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The presence of cancer is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation, as the diagnosis falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.159; see Jandreau, at 1377, n. 4 (a lay witness is not capable of diagnosing a form of cancer).



And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify cancer of the tongue or tonsil or to offer an opinion on the causal relationship between exposure to Agent Orange and cancer of the tongue or tonsil and whether cancer of the tongue or tonsil is also a respiratory cancer. 

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim. 

As for the statement of Dr. G. that the Veteran was most likely exposed to Agent Orange exposure and the statement of Dr. L. that the Veteran's cancer was related either related to cigarette use or Agent Orange are not probative evidence that exposure to Agent Orange actually causes cancer of the tongue or tonsil.  Dr. G.'s statement is evidence only that the Veteran was exposed to Agent Orange in Vietnam, such exposure is presumed by law.  The statement does not affirmatively connect the Veteran's exposure to Agent Orange with cancer of the tongue.  Dr. L.'s statement does not constitute an affirmative opinion relating Agent Orange exposure to cancer of the tongue or tonsil.

As for cancer of the tongue or tonsil as due to Agent Orange exposure, according to National Academy of Sciences (NAS) report: Veterans and Agent Orange: Update 2010 (hereinafter, Update 2010), the available epidemiologic studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association between herbicide exposure [Agent Orange] and cancers of the oral cavity, including lips and tongue, and of the pharynx, including the tonsils, and of the nasal cavity, including the ears and sinuses.  77 Fed. Reg. 47924 (August 10, 2012). 






As for cancer of the tongue or tonsil as a respiratory cancer, the medical evidence of record has consistently identified the primary sites of the Veteran's cancer as the right side of the tongue and the left tonsil.  CT scans have not demonstrated any malignancy of the lung, bronchus, larynx, or trachea.

The Board finds that this evidence is persuasive evidence against the claim that cancer of the tongue or tonsil is a respiratory cancer.  

For these reasons, the preponderance of the evidence is against the claim of service connection for squamous cell carcinoma of the tongue with metastasis to the neck and the benefit-of-the-doubt standard of proof does not apply.


ORDER

Service connection for squamous cell carcinoma of the right lateral tongue with metastasis to the right neck is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


